DETAILED ACTION
Preliminary amendments to the claims, filed 6/21/2021, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 24-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schacherer, et al. US2012/0247769.
Regarding claim 1, Schacherer, et al. teaches a pressure bulkhead 12 comprising: an outer pressure-isolating enclosure 26  having a first end (Figure 5 left side 26, also annotated in Figure A below) and a second end (Figure 5 right side 26, annotated in Figure A below); a pin assembly (annotated in Figure A below) provided at the first end of the outer pressure-isolating enclosure; an inner pressure-isolating enclosure 30 having a sealed first end (right side, annotated in Figure A below) and a sealed second end (left side, annotated in Figure A below); a selective electronic switch circuitry 32 (shown best in Figure 6, described in ¶0067: “The selective firing module 32 includes a demodulator 116, a memory 118 and a switch 120. Electrical power for the selective firing module 32 may be provided via the conductor 34,” which necessarily requires circuitry to provide the firing module, demodulator, memory, and switch) provided in the inner pressure-isolating body; an electrically conducting element (Figure 3 shows cap 62 with pin 68, and lines for the electrical connection to 64 and 66) extending from the selective electronic switch circuitry through the sealed second end of the inner pressure-isolating enclosure; wherein the selective electronic switch circuitry is in electrical communication with the pin assembly through the sealed first end of the inner pressure-isolating enclosure (wherein 46 is an electrical connection as described in ¶0075, thus necessarily making the electrical communication with the pin assembly); and the inner pressure-isolating enclosure is configured to seal (via the shown o-ring seal, annotated in Figure B below) the selective electronic switch circuitry from an environment exterior to the inner pressure-isolating enclosure.  

    PNG
    media_image1.png
    384
    823
    media_image1.png
    Greyscale

Figure A: annotated Figure 5

    PNG
    media_image2.png
    410
    816
    media_image2.png
    Greyscale

Figure B: annotated Figure 4
Regarding claims 22, 31, and 38, an electrically conducting ground element ¶0057 extending from the selective electronic switch circuitry through the sealed second end (wherein ¶0057 describes grounds from sets of conductors 94, 98 or 96, 100, both paires are shown on the left side of 30 in Figure 5) of the inner pressure-isolating enclosure; the electrically conducting ground element in electrical communication with the electronic switch circuitry.  
Regarding claims 24 and 39, the selective electronic switch circuitry is in electrical communication with at least one electric initiator/detonator 38 ¶0018 (Figure 9 shows connection between switch 120 and detonator 38). 
Regarding claim 25, the sealed second end (left side) of the inner pressure-isolating enclosure is partially exposed through the second end of the outer pressure- isolating enclosure (wherein the term “partially exposed” is given its broadest reasonable interpretation to being exposed to an unspecified area. The second end of the inner pressure isolating enclosure is exposed to the area within 28).  
Regarding claim 26, a cap 62 fastened to the sealed second end of the inner pressure-isolating enclosure.  
Regarding claim 27, the inner pressure-isolating enclosure comprises at least one pressure stabilizing device (annotated in Figure B above .The sleeve held within 30 is considered to be pressure stabilizing as it necessarily provides at least nominal structural support to contain pressure within 30, and resist pressure exterior to 30) along an outer edge of the inner pressure- isolating enclosure to stabilize pressure within the pressure bulkhead.  
Regarding claims  28 and 34, the selective electronic switch circuitry is in electrical communication with a pin contact (46 contacts the pin assembly described above) protruding from the sealed first end of the inner pressure-isolating enclosure; and the pin contact is in electrical communication with the pin assembly.  
Regarding claim 29, the inner pressure-isolating enclosure is retained within the outer pressure-isolating enclosure (where 30 is held by the threads shown in Figure 4); and the pressure bulkhead further comprises a retainer the threads in the outside of 30) configured to retain the inner pressure- isolating enclosure within the outer pressure-isolating enclosure.  
Regarding claim 30, the retainer is threadedly engaged (since the retainer is the threads in the outside of 30) with an inner wall edge (box threads of 26) of the outer pressure isolating enclosure.  
Regarding claim 32, electrically conducting ground element (as described above) extends through (radially within) the retainer (when the retainer is the threads on the left side).  
Regarding claim 33, Schacherer, et al. teaches a pressure bulkhead 12 comprising: an enclosure body 30 having a first end and a second end (as shown in Figure A above); a first electrical contact 46 provided at the first end of the enclosure body; a second electrical contact (76, or Figure 7: 98/100) provided at the second end of the enclosure body; a selective electronic switch circuitry 32 (wherein the switch circuitry is described above) provided within the enclosure body, the selective electronic switch circuitry being in electrical communication with the first electrical contact and the second electrical contact (as shown in Figures 4-7); wherein the selective electronic switch circuitry is sealed from an environment exterior to the enclosure body (by o-ring seals shown in Figure B.  
Regarding claim 35, the first electrical contact is a pin assembly (annotated in Figure A above).  
Regarding claim 36, the second electrical contact comprises a wire.  
Regarding claim 37, the second electrical contact comprises a plurality of wires wherein Figure 7 shows wires 98 and 100).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schacherer, et al. in viewa of Metcalfe, et al. US2013/0104764.
Schacherer, et al. teaches the invention substantially as claimed, as described above, but is silent as to whether the selective electronic switch circuitry is adhesively fastened to or press-fitted within the inner pressure-isolating enclosure.  
Metcalfe, et al. teaches that it is known in the art to adhesively fasten (using epoxy ¶0021, which is a specific type of adhesive) an electronic system 24 into an enclosure 12, as a means for holding and protecting the electronic system (¶0021: “Material 26 helps protect circuit board 24 from any vibration and/or changes in pressure as a result of nearby explosions. Material 26 may also function to keep circuit board 24 in place within the bore”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Schacherer, et al. in view of Metcalfe, et al. to adhesively fasten the electronic switch circuitry in the pressure-isolating enclosure as a well-known means for protecting and holding the circuitry in place in the enclosure.
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/3/2022